Citation Nr: 1621084	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-00 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine. 

2.  Entitlement to an initial rating in excess of 10 percent for motor and sensory neuropathy of the left lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee. 

4.  Entitlement to service connection for bilateral metatarsalgia.  

5.  Entitlement to service connection for left knee arthritis, to include as secondary to the service-connected right knee degenerative joint disease. 





REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Louisville, Kentucky, respectively.  This case also comes from an August 2013 rating decision from the RO in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.      

The July 2011 rating decision, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine, assigning a 10 percent rating effective December 9, 2010 and denied service connection for left knee arthritis.  The July 2011 rating decision also granted service connection for right knee degenerative joint disc disease, assigning a 10 percent rating effective December 15, 2010.  The September 2011 rating decision granted service connection for motor and sensory neuropathy of the left lower extremity, assigning a 10 percent rating effective December 9, 2010.  The August 2013 rating decision denied service connection for bilateral metatarsalgia.  

In October 2015, the Veteran appeared at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Following the hearing, the record was held open for 60 days to allow for submission of additional evidence.   The Veteran subsequently submitted additional evidence and waived initial Agency of Original Jurisdiction (AOJ) consideration of all evidence added to the record since the last statement of the case.  38 C.F.R. § 20.1304(c) (2015).  The Board may therefore properly consider such evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The initial rating claims for lumbar spine degenerative disc disease, left lower extremity neuropathy, and right knee degenerative joint disease must be remanded to obtain new VA examinations.  The Veteran's most recent VA spine and knee examinations were conducted in June 2011.  The Veteran's most recent VA examination for the left lower extremity neuropathy was conducted in August 2011.  At the October 2015 hearing, the Veteran indicated that these service-connected conditions have worsened since the last VA examinations.  See October 2015 hearing transcript at 15, 20, and 23.  In light of these statements, the Veteran should be afforded new VA examinations to assess the current nature and severity of these service-connected conditions.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).    

With regard to the remaining service connection claims, the Veteran contends that he suffers from left knee arthritis and bilateral metatarsalgia as result of his service.  Specifically, the Veteran claims that he injured his feet during his service when a pinball machine "landed on [his] right foot" and while participating in airborne training.  See October 2015 hearing transcript at 5.  He claims that his left knee arthritis is due to "airborne jumps" during his service.  See October 2015 hearing transcript at 11.  The Veteran also claims that his left knee arthritis was caused or aggravated by his service-connected right knee degenerative joint disease.   

At the October 2015 hearing, the Veteran identified pertinent VA and private treatment records that have not been associated with the claims file.  The Veteran testified that he received treatment for his left knee and bilateral foot conditions at the Los Angeles VA Medical Center in the 1980's, and that he underwent a foot surgery at a private medical facility in "Greensboro" in 1991.  See October 2015 hearing transcript at 4, 10, and 14.  These records should be sought and an additional opinion as to bilateral/right foot metatarsalgia should be obtained.   

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received and take appropriate measures to obtain those records.  Any more current records of the Veteran's VA medical treatment he wants considered should also be associated with the file.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran attempt to obtain any outstanding records of his VA treatment at the Los Angeles VA Medical Center dated in the 1980's.  

2.  Provided the Veteran an opportunity to identify any further VA treatment records he wants considered in connection with his appeal, which records should be sought.  

3.  Provide the Veteran the opportunity to submit any outstanding private medical records relevant to the claims on appeal, to include private treatment records from the Greensboro private medical facility dated in 1991, and provide the appropriate authorization for release form(s).  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on his behalf.   

4.  After completing the above, as well as any other record development deemed appropriate, schedule the Veteran for VA examinations with an appropriate professional to determine the nature, extent and severity of his service-connected degenerative disc disease of the lumbar spine, neuropathy of the left lower extremity, and right knee degenerative joint disease.

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion.  The examiner should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine and right knee, i.e., the extent of the Veteran's pain-free motion, and in terms of impediments to work related tasks.

The examiner should also state whether the lumbar spine disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

The claims file should be made available to and reviewed by the examiner in conjunction with the examinations.  

5.  After completing the foregoing development, forward the Veteran's claims file to the DBQ examiner who completed the August 2013 DBQ examination, or, if that examiner is unavailable, to a suitable replacement, for preparation of an addendum VA medical opinion.

The examiner should opine as to whether it is at least as likely as not bilateral metatarsalgia or right foot metatarsalgia is due to an in-service disease or injury. 

The examiner should specifically consider a May 1979 service treatment record, in which the treating physician noted that an examination of the right foot was requested because a "pinball machine fell on R foot."  

The rationale for any opinion offered should be provided.  

6.  After all of the above actions have been completed, and any additional development is accomplished, as may become indicated as a result of the development taken, re-adjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




